        Case 1:20-cv-00117-NF-KHR Document 8 Filed 03/06/20 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

ALPHA ALPHA, LLC, a New Mexico limited
liability company, and Avalon Jubilee, LLC, a
New Mexico limited liability company,
        Plaintiffs,

v.                                                            No. 1:20-cv-00117-NF-KHR

LAND STRATEGIES, LLC, a Nevada limited
liability company, RONALD R. COBB, and
PETER GHISHAN,
        Defendants.

                AMENDED ANSWER TO COMPLAINT FOR BREACH OF
               SETTLEMENT AGREEMENT, BREACH OF PROMISSORY
                  NOTE, and BREACH OF PERSONAL GUARANTY

       COME NOW, Land Strategies, LLC, Peter Ghishan (in all capacities), and Ronald R.

Cobb (as member of Land Strategies, LLC), by and through their attorneys Moses Dunn Farmer

& Tuthill (Alicia L. Gutierrez, Esq.), and Ronald R. Cobb, individually, by and through his

attorney SaucedoChavez, P.C. (Frank T. Apodaca, Esq.) (collectively referred to as “Defendants”),

and hereby file this their Amended Answer to Complaint for Breach of Settlement Agreement,

Breach of Promissory Note, and Breach of Personal Guaranty as follows:

1.     Defendants state that the Settlement Agreement speaks for itself. As to the remaining

allegations in this Paragraph, Defendants are without knowledge or information sufficient to form

a belief as to the truth of the allegations contained in this Paragraph and, therefore, deny the same.

2.     Defendants state that the Settlement Agreement speaks for itself.

3.     Defendants admit that amounts owing under the Settlement Agreement have not yet been

paid. Defendants’ efforts at making progress payments in exchange for a stay of this litigation

have been rejected.
       Case 1:20-cv-00117-NF-KHR Document 8 Filed 03/06/20 Page 2 of 8




                           PARTIES, JURISDICTION and VENUE

4.     Admitted.

5.     Admitted.

6.     Admitted.

7.     Admitted.

8.     Admitted.

9.     Defendants state that this Paragraph states a proposition of law for which no response is

required and to which Defendants do not respond.

10.    Defendants state that this Paragraph states a proposition of law for which no response is

required and to which Defendants do not respond.

11.    Defendants state that this Paragraph states a proposition of law for which no response is

required and to which Defendants do not respond.

                                              Facts

12.    Defendants state that the Settlement Agreement speaks for itself.

13.    Defendants state that the Settlement Agreement speaks for itself.

14.    Defendants state that the Promissory Note speaks for itself.

15.    Defendants state that the Promissory Note speaks for itself.

16.    Defendants state that the Cobb Guaranty speaks for itself.

17.    Defendants state that the Cobb Guaranty speaks for itself.

18.    Defendants state that the Ghishan Guaranty speaks for itself.

19.    Defendants state that the Ghishan Guaranty speaks for itself.




                                                2
        Case 1:20-cv-00117-NF-KHR Document 8 Filed 03/06/20 Page 3 of 8




                                  CLAIM I
                BREACH OF SETTLEMENT AGREEMENT, SECTION 3.2.1

20.    Defendants incorporate by reference its answers to each and every allegation set forth in

paragraphs 1 through 19 as though fully stated herein.

21.    Defendants state that the Settlement Agreement speaks for itself.

22.    Defendants state that the Settlement Agreement speaks for itself.

23.    Defendants deny the allegations contained in this Paragraph.

24.    Defendants are without knowledge or information sufficient to form a belief as to the truth

of the allegations contained in this Paragraph and, therefore, deny the same.

25.    Defendants admit that the invoices of Arete Engineering have not yet been paid.

26.    Defendants are without knowledge or information sufficient to form a belief as to the truth

of the allegations contained in this Paragraph and, therefore, deny the same.

27.    Defendants admit that the Settlement Agreement contemplates payment of certain invoices

by Defendants, and deny the remaining allegations contained in this Paragraph.

28.    Defendants deny the allegations contained in this Paragraph.

                                  CLAIM II
                BREACH OF SETTLEMENT AGREEMENT, SECTION 3.2.3

29.    Defendants incorporate by reference its answers to each and every allegation set forth in

paragraphs 1 through 28 as though fully stated herein.

30.    Defendants state that the Settlement Agreement speaks for itself.

31.    Defendants state that the Settlement Agreement speaks for itself.

32.    Defendants admit that the Settlement Amount has not yet been paid.

33.    Defendants are without knowledge or information sufficient to form a belief as to the truth

of the allegations contained in this Paragraph and, therefore, deny the same.




                                                3
        Case 1:20-cv-00117-NF-KHR Document 8 Filed 03/06/20 Page 4 of 8




34.    Defendants state that this Paragraph states a proposition of law for which no response is

required and to which Defendants do not respond. To the extent that this Paragraph is construed to

contain factual allegations, Defendants state that the Settlement Agreement speaks for itself.

35.    Defendants deny the allegations contained in this Paragraph.

                                       CLAIM III
                              BREACH OF PROMISSORY NOTE

36.    Defendants incorporate by reference its answers to each and every allegation set forth in

paragraphs 1 through 35 as though fully stated herein.

37.    Defendants state that the Promissory Note speaks for itself.

38.    Defendants admit that the Promissory Note has not yet been paid.

39.    Defendants admit that the Promissory Note has not yet been paid.

40.    Defendants state that Exhibit 5 speaks for itself.

41.    Defendants are without knowledge or information sufficient to form a belief as to the truth

of the allegations contained in this Paragraph and, therefore, deny the same.

42.    Defendants admit that the Promissory Note has not yet been paid and further state that the

Promissory Note speaks for itself.

43.    Defendants state that the Promissory Note speaks for itself.

44.    Defendants state that the Promissory Note speaks for itself.

45.    Defendants are without knowledge or information sufficient to form a belief as to the truth

of the allegations contained in this Paragraph and, therefore, deny the same.

46.    Defendants state that this Paragraph states a proposition of law for which no response is

required and to which Defendants do not respond. To the extent that this Paragraph is construed to

contain factual allegations, Defendants state that the Promissory Note speaks for itself.

47.    Defendants deny the allegations contained in this Paragraph.



                                                 4
        Case 1:20-cv-00117-NF-KHR Document 8 Filed 03/06/20 Page 5 of 8




                                     CLAIM IV
                          PERSONAL GUARANTY, RONALD COBB

48.    Defendants incorporate by reference their answers to each and every allegation set forth in

paragraphs 1 through 47 as though fully stated herein.

49.    Defendants state that the Cobb Guaranty speaks for itself.

50.    Defendants state that this Paragraph states a proposition of law for which no response is

required and to which Defendants do not respond. To the extent that this Paragraph is construed

to contain factual allegations, Defendants state that the Cobb Guaranty speaks for itself.

51.    Defendants state that this Paragraph states a proposition of law for which no response is

required and to which Defendants do not respond. To the extent that this Paragraph is construed

to contain factual allegations, Defendants state that the Cobb Guaranty speaks for itself.

52.    Defendants state that this Paragraph states a proposition of law for which no response is

required and to which Defendants do not respond. To the extent that this Paragraph is construed

to contain factual allegations, Defendants state that the Cobb Guaranty speaks for itself and

Defendants are otherwise without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in this Paragraph and, therefore, deny the same.

53.    Defendants deny the allegations contained in this Paragraph.

                                     CLAIM V
                         PERSONAL GUARANTY, PETER GHISHAN

54.    Defendants incorporate by reference their answers to each and every allegation set forth in

paragraphs 1 through 53 as though fully stated herein.

55.    Defendants state that the Ghishan Guaranty speaks for itself.




                                                 5
        Case 1:20-cv-00117-NF-KHR Document 8 Filed 03/06/20 Page 6 of 8




56.    Defendants state that this Paragraph states a proposition of law for which no response is

required and to which Defendants do not respond. To the extent that this Paragraph is construed

to contain factual allegations, Defendants state that the Ghishan Guaranty speaks for itself.

57.    Defendants state that this Paragraph states a proposition of law for which no response is

required and to which Defendants do not respond. To the extent that this Paragraph is construed

to contain factual allegations, Defendants state that the Ghishan Guaranty speaks for itself.

58.    Defendants state that this Paragraph states a proposition of law for which no response is

required and to which Defendants do not respond. To the extent that this Paragraph is construed

to contain factual allegations, Defendants state that the Ghishan Guaranty speaks for itself and

Defendants are otherwise without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in this Paragraph and, therefore, deny the same.

59.    Defendants deny the allegations contained in this Paragraph.

                                      GENERAL DENIAL

       All allegations in the Complaint not specifically admitted herein are denied.

                                  AFFIRMATIVE DEFENSES

       1.      Defendants state that to the extent that Plaintiffs have suffered any damages,

Plaintiffs have failed to mitigate their damages.

       2.      Defendants state that they specifically deny acting with any willfulness or malice

towards Plaintiffs.

       3.      Defendants state that to the extent that Plaintiffs’ Complaint seeks punitive

damages, they further invoke their rights under the due process clause of the Fifth Amendment to

the United States Constitution as applied to the states through the Fourteenth Amendment to the

United States Constitution and under Article II, Section 18 of the New Mexico Constitution.




                                                    6
        Case 1:20-cv-00117-NF-KHR Document 8 Filed 03/06/20 Page 7 of 8




Defendants affirmatively plead that Plaintiffs’ pleading of punitive and/or exemplary damages

violates the due process clauses of the Fifth and Fourteenth Amendments, and the New Mexico

Constitution.

       4.       Defendants state that they have not knowingly or intentionally waived any

applicable affirmative defense as set forth in SCRA 1986, Rule 1-008, and that they reserve the

right to assert and rely upon such other defenses as may become available or apparent as this matter

proceeds.

       WHEREFORE, Defendants respectfully request Plaintiffs’ Complaint be dismissed with

prejudice or, in the alternative, that judgment be rendered in Defendants’ favor, that they recover

their costs and attorney’s fees expended herein, and for such other and further relief as the Court

deems just and proper.

                                              Respectfully Submitted,

                                              SAUCEDOCHAVEZ, P.C.

                                              By: /s/ Frank T. Apodaca
                                                     Frank T. Apodaca
                                              P.O. Box 30046
                                              Albuquerque, NM 87190
                                              (505) 338-3945
                                              fapodaca@saucedochavcez.com
                                              Attorneys for Defendant Ronald R. Cobb

                                              MOSES DUNN FARMER & TUTHILL

                                              By: /s/ Alicia L. Gutierrez
                                                     Alicia L. Gutierrez
                                              P.O. Box 27047
                                              Albuquerque, NM 87125-7047
                                              (505) 843-9440
                                              alicia@moseslaw.com
                                              Attorneys for Defendant Land Strategies, LLC, and
                                              Defendant Peter Ghishan




                                                 7
        Case 1:20-cv-00117-NF-KHR Document 8 Filed 03/06/20 Page 8 of 8




I HEREBY CERTIFY that on March 6, 2020,
the foregoing was filed electronically through
the CM/ECF system, which caused all parties and
counsel to be served by electronic means, as more
fully reflected on the Notice of Electronic Filing.

/s/ Frank T. Apodaca
Frank T. Apodaca, Esq.




                                                 8
